Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered April 12, 1993, convicting defendant, after jury trial, of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Following a hearing, the trial court appropriately exercised its discretion in granting the prosecutor’s application that the courtroom be closed during the undercover officer’s trial testi*590mony, based on the officer’s hearing testimony that he was then actively engaged in ongoing undercover operations in the area in which the instant arrest occurred, an area from which the courthouse was readily accessible, and reasonably feared for his safety if he testified in open court (see, People v Martinez, 82 NY2d 436). It was not necessary for the undercover officer to testify that threats he had received came from a particular person (People v Santos, 154 AD2d 284, 286, lv denied 75 NY2d 817). As the officer expressed a particularized fear for his safety and for the safety of family members if his unusual surname were revealed in court, the trial court properly permitted the officer to testify without revealing his surname (People v Boyd, 164 AD2d 800, 802, lv denied 77 NY2d 904).
We have considered defendant’s additional claims of error and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Rubin and Williams, JJ.